379 F.2d 328
Franklin M. MASSEY, Appellant,v.John W. GARDNER, Secretary of Health, Education and Welfare, Appellee.
No. 11131.
United States Court of Appeals Fourth Circuit.
Argued May 30, 1967.
Decided June 1, 1967.

Franklin W. Kern, Charleston, W. Va., for appellant.
Jack H. Weiner, Attorney, Department of Justice (Barefoot Sanders, Asst. Atty. Gen., Kathryn H. Baldwin, Attorney, Department of Justice, and Milton J. Ferguson, U. S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and WINTER, Circuit Judges.
PER CURIAM.


1
The order settling the fee of the lawyer in this social security case is vacated and the cause remanded for further consideration in light of Redden v. Celebrezze, 4 Cir., 370 F.2d 373, and McKittrick v. Gardner, 4 Cir., 378 F.2d 872 (decided May 30, 1967).


2
Vacated and remanded.